Citation Nr: 1217327	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  99-10 173	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include as a qualifying chronic disability resulting from an undiagnosed illness.

2.  Entitlement to service connection for a psychiatric disorder, to include as a qualifying chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for a kidney disorder, to include as a qualifying chronic disability resulting from an undiagnosed illness.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran had active military service from September 1988 to September 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) regional offices (ROs) in Detroit, Michigan, and Muskogee, Oklahoma.  In February 2012, the Veteran requested that his case be transferred to the Phoenix, Arizona RO, as he is now a resident of Arizona.  

The Veteran had previously been represented in his appeal by an attorney.  In July 2011, the Veteran submitted a signed statement revoking his appointment of the attorney as a representative.  The Veteran now represents himself in the appeal.

In a March 2012 statement, the Veteran indicated that he would like to cancel further review of his claim for a higher initial rating for service-connected headaches.  Consequently, the appeal of this issue is considered withdrawn.  38 C.F.R. § 20.204 (2011).  


REMAND

In correspondence dated in March 2012, the Veteran indicated that he desired to appear at a hearing before a member of the Board sitting at the RO (Travel Board hearing).  

A Veteran may request such a hearing when submitting a substantive appeal to the Board, or any time thereafter, subject to a showing of good cause under 38 C.F.R. § 20.1304 (2011).  Although it has been many years since the Veteran filed his substantive appeals in this matter, the Board notes that the Veteran recently revoked his appointment of a representative and has undertaken to represent himself.   In this case, the change meets the criteria for "good cause" under 38 C.F.R. § 20.1304.  For this reason, the case will be remanded so the Veteran can be scheduled for a Board hearing.  38 C.F.R. § 20.704 (2011).

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction should take appropriate steps to schedule the Veteran for a hearing before a member of the Board sitting at the Phoenix, Arizona RO.  He should be given 30 days advance notice of the hearing date.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

